                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.
                                                            3    Nevada Bar No. 13088
                                                                 Akerman LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: jamie.combs@akerman.com
                                                            8    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            9    Certificateholders CWALT, Inc., Alternative
                                                                 Loan Trust 2005-3CB Mortgage Pass-Through
                                                            10   Certificates, Series 2005-3CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                             UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                             DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE         Case No. 3:16-cv-00436-RCJ-WGC
                                                            14
                                                                 FOR THE CERTIFICATEHOLDERS CWALT,
                                                            15   INC., ALTERNATIVE LOAN TRUST 2005-
                                                                                                         ORDER         FOR EXTENSION      OF
                                                                 3CB     MORTGAGE        PASS-THROUGH    TIME      TO      FILE RESPONSE TO
                                                            16   CERTIFICATES, SERIES 2005-3CB,          HIGHLAND RANCH HOMEOWNERS
                                                                                                         ASSOCIATION'S          MOTION   FOR
                                                            17              Plaintiff,                   SUMMARY      JUDGMENT
                                                            18   v.
                                                                                                         (SECOND REQUEST)
                                                            19   HIGHLAND         RANCH     HOMEOWNERS
                                                                 ASSOCIATION; KERN & ASSOCIATES,
                                                            20   LTD;       TBR    I,  LLC;   AIRMOTIVE
                                                                 INVESTMENTS LLC; DOE INDIVIDUALS I-
                                                            21   X, inclusive, and ROE CORPORATIONS I-X,
                                                            22   inclusive,

                                                            23                 Defendants.

                                                            24            The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            25   Certificateholders CWALT, Inc., Alternative Loan Trust 2005-3CB Mortgage Pass-Through

                                                            26   Certificates, Series 2005-3CB (BoNYM), and Highland Ranch Homeowners Association (Highland

                                                            27   Ranch), hereby stipulate and agree that BoNYM shall have an additional seven (7) days, up to and

                                                            28   including January 23, 2020, to file its response to Highland Ranch's motion for summary judgment,

                                                                 51653328;1
                                                            1    which is currently due on January 16, 2020, pursuant to ECF No. 92. Highland Ranch's motion for

                                                            2    summary judgment was filed on December 19, 2019.

                                                            3                 This is the parties' second request for an extension of this deadline and is not intended to

                                                            4    cause any delay or prejudice to any party.

                                                            5             DATED this 16th day of January, 2020.

                                                            6
                                                                 AKERMAN LLP                                              LAXALT & NOMURA, LTD.
                                                            7
                                                                 /s/ Jamie K. Combs                                       /s/ Ryan W. Leary
                                                            8    DARREN T. BRENNER, ESQ.                                  HOLLY S. PARKER, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 10181
                                                            9    NATALIE L. WINSLOW, ESQ.                                 RYAN W. LEARY, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 11630
                                                            10   JAMIE K. COMBS, ESQ.                                     9790 Gateway Drive, Suite 200
                                                                 Nevada Bar No. 13088
                                                                                                                          Reno, NV 89511
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, NV 89134
                                                                                                                          Attorneys for Highland Ranch Homeowners
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for The Bank of New York Mellon                Association
AKERMAN LLP




                                                            13   fka The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc., Alternative
                                                            14   Loan Trust 2005-3CB Mortgage Pass-Through
                                                                 Certificates, Series 2005-3CB
                                                            15

                                                            16
                                                                                                                   ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18

                                                            19                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            20

                                                            21                                             DATED: January 16, 2020.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 51653328;1
